UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 YOEL ABRAHAM,
                                        Plaintiff,
                        -v-                                              19 Civ. 11576 (PAE)

 EQUIFAX INFORMATION SERVICES, LLC, et al.,                                   ORDER

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court having been advised by the parties that all claims asserted herein have been

settled in principle, Dkts. 11–12, it is ORDERED that the above-entitled action is hereby

dismissed and discontinued without costs, and without prejudice to the right to reopen the action

within thirty days of the date of this Order if the settlement is not consummated. The initial

pretrial conference scheduled for April 8, 2020 is hereby adjourned sine die.

       To be clear, any application to reopen must be filed within thirty days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, if the parties

wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,

they must submit the settlement agreement to the Court within the same thirty-day period to be

“so ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made part of the public record.

       The Clerk of Court is respectfully directed to close this case.
      SO ORDERED.

                                   
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: March 3, 2020
       New York, New York




                            2
